J-S01025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

STEVEN NORTHINGTON

                            Appellant                      No. 1535 EDA 2015


                   Appeal from the PCRA Order April 24, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0204881-1970


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                            FILED JANUARY 13, 2016

        Appellant, Steven Northington, appeals from the April 24, 2015 order

dismissing, as untimely, his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.                    After careful

review, we affirm.

        On April 26, 1973, the trial court imposed a sentence of life

imprisonment      without     the   possibility   of   parole   following    Appellant’s

conviction for first-degree murder.1 On March 30, 1976, our Supreme Court

affirmed the judgment of sentence. Commonwealth v. Northington, 353

A.2d 426 (Pa. 1976). As Appellant did not seek a writ of certiorari from the

United States Supreme Court, his judgment of sentence became final in

____________________________________________
1
    18 Pa.C.S.A. § 2502(a).
J-S01025-16


1976 when the period for filing a certiorari petition expired.                   See 42

Pa.C.S.A.    § 9545(b)(3)      (stating,       “a   judgment   becomes   final   at   the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review[]”).            Appellant filed petitions for

post-conviction relief in 1976 and 1984, neither of which garnered him relief.

Appellant filed the instant petition on June 7, 2010; as a result, it was

facially untimely. See generally id. § 9545(b)(1).

       Instantly, Appellant argues that his petition is timely under the new

constitutional right exception because the United States Supreme Court’s

decision in Miller v. Alabama, 132 S. Ct. 2455 (2012) should be

retroactively applied. Appellant’s Brief at 3. However, our Supreme Court

has rejected this argument.2 Commonwealth v. Cunningham, 81 A.3d 1,

11 (Pa. 2013), cert. denied, Cunningham v. Pennsylvania, 134 S. Ct.

2724 (2014). To the extent Appellant’s brief can be read to argue that this

Court should give broader retroactive effect to Miller under Danforth v.

Minnesota, 552 U.S. 264 (2008), this Court lacks the judicial power to

decide that question for the purposes of the PCRA time-bar.                      See 42


____________________________________________
2
  On March 23, 2015, the Supreme Court granted certiorari in Montgomery
v. Louisiana, 135 S. Ct. 1546 (2015), which presents the Miller
retroactivity question. Nonetheless, until the United States Supreme Court
issues its decision, Cunningham remains dispositive of the issue in
Pennsylvania.



                                           -2-
J-S01025-16


Pa.C.S.A.   §   9545(b)(1)(iii)   (allowing   a   time-bar   exception   for   “a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania … and has been held by that

court to apply retroactively[]”) (emphasis added).

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely.        Accordingly, the PCRA

court’s April 24, 2015 order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2016




                                      -3-